Citation Nr: 0118693	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of $1,187.44 indebtedness to VA based 
on unauthorized bookstore charges in conjunction with 
pursuing a vocational rehabilitation program under the 
provisions of Chapter 31, Title 38 U.S.C.A.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from October 1978 to 
June 1979.

This appeal arises from a September 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia RO which denied a waiver of recovery of the 
veteran's VA indebtedness.  It was found that the veteran was 
indebted to VA in the amount of $1,187.44, for unauthorized 
bookstore charges in conjunction with pursuing a vocational 
rehabilitation program under the provisions of Chapter 31, 
Title 38 U.S.C.A.  


REMAND

The veteran contends that his conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
He further contends that waiver of recovery of the debt 
stemming from the overpayment of vocational rehabilitation 
benefits should be granted in equity and good conscience.  
After a review of the record, the Board finds that the 
evidence is equipoise as to whether the appellant's 
indebtedness is the result of fraud, misrepresentation, bad 
faith, or lack of good faith in his dealings with the 
government.  Therefore, the Board has resolved the doubt in 
favor of the veteran and finds that his conduct did not 
constitute fraud, misrepresentation, bad faith, or lack of 
good faith.  However, the Board finds that additional 
development is needed prior to a determination of whether it 
would be contrary to equity and good conscience to recover 
the appellant's debt in the amount of $1,187.44, stemming 
from the overpayment of vocational rehabilitation benefits 
based on unauthorized bookstore charges by the veteran.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith. A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  Any misrepresentation of material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. 
§ 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2000).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered are as follows: (1) whether actions of the debtor 
contributed to the creation of the debt; (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities; (3) whether recovery of the debt would 
nullify the objective for which benefits were intended; (4) 
whether failure to make restitution would result in unfair 
gain to the debtor; and (5) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The adjudicator must also conduct a 
balancing of the faults, weighing the fault of the debtor 
against any fault attributable to VA.  38 C.F.R. § 1.965(a) 
(2000).

In this case, the veteran's debt is the result of an 
overpayment of vocational rehabilitation benefits for 
textbooks and supplies from a bookstore.  Historically, the 
veteran has been enrolled in a Chapter 31 vocational 
rehabilitation program since 1980.  On May 13, 1996, the 
veteran signed a statement of "Guidelines for Vocational 
Rehabilitation Trainees" outlining his responsibilities 
under the program.  One of the items in that document 
indicated that only authorized items could be purchased 
through the bookstore and any unauthorized purchases would be 
the veteran's responsibility.  As indicated, the veteran 
signed that document on May 13, 1996, certifying that he had 
read and understood the guidelines; the veteran was provided 
with a copy of this signed statement.

In correspondence of October 9, 1997, the veteran was 
informed by his Rehabilitation Assistance Specialist of 
unauthorized bookstore charges in the amount of $182.86 that 
were not payable under 38 C.F.R. § 21.210.  A follow-up 
letter was sent to the veteran on October 31, 1997, from the 
VR & C Officer in which the bookstore agreement was 
clarified.

In November 1997, all bookstore purchases by the veteran were 
suspended for the period from November 14, 1997, through 
December 22, 1997.  The veteran met with his rehabilitation 
counselor and members of the RO Committee to discuss the 
outstanding charges at the bookstore.  The veteran indicated 
at that meeting that he would make full restitution for all 
unauthorized purchases and signed a statement to that effect 
on November 13, 1997.  That signed statement is in the claims 
folder.

On December 2, 1997, a letter was sent to the veteran 
regarding an audit of bookstore charges in the amount of 
$1,187.44; copies of bookstore receipts were attached so that 
the veteran could pay for the identified unauthorized charges 
as stipulated in the November 1997 agreement which he had 
signed.

On December 18, 1997, the veteran was sent a letter that he 
had been required to sign which articulated the dollar amount 
of approved supplies and stated the types of items that he 
would be able to purchase in the future.

In March 1998, the veteran was advised that his debt to the 
bookstore must be settled before May 11, 1998.  There was no 
reply from the veteran and in a letter of May 13, 1998, the 
veteran was advised that his program of vocational 
rehabilitation had been interrupted due to unsatisfactory 
progress in his training program and due to his failure to 
pay the bookstore charges as previously promised in the 
written agreement.

In a June 1998 letter, the veteran's vocational counselor 
advised him that his program had been interrupted; he was 
asked at that time to provide evidence that the outstanding 
unauthorized bookstore charges had been paid.  A letter on 
that same date in June 1998 advised the veteran that VA had 
paid his bookstore charges based on his failure to do so and, 
as a result, the veteran was now indebted to VA for the full 
amount.  A settlement was requested by VA within 60 days.

In correspondence of June 26, 1998, the veteran requested a 
waiver of the indebtedness to the bookstore on the basis that 
his purchases were on an approved list that had been posted 
at the bookstore and because his previous rehabilitation 
counselor had told him that any required items would be 
approved.

As noted above in the Introduction, the Board concludes that 
the evidence is in equipoise regarding whether the veteran's 
conduct, which led to the creation of the overpayment, 
constituted fraud, misrepresentation, bad faith, or lack of 
good faith.  It does not conclusively appear that the veteran 
made any affirmative statements of misrepresentation of 
material fact to the government which resulted in his 
overpayment, nor does the evidence conclusively establish 
that he exercised any actual intent to deceive the 
government.  The veteran has stated that he was advised by 
his previous rehabilitation counselor that his bookstore 
purchases would be approved and also that he had purchased 
items which were on an "approved" list for vocational 
rehabilitation students that was posted at the bookstore.  
The veteran was clearly on notice that VA would not pay for 
unapproved bookstore purchases based on his having been 
provided with a copy of the guidelines for vocational 
rehabilitation and signing an agreement which outlined what 
supplies would be authorized for his program and in what 
amount.  Documentation in the claims folder establishes that 
the bookstore had no list of approved items posted at the 
bookstore.

However, inasmuch as the veteran may also have been relying 
upon the incorrect advice from an educational advisor, the 
Board finds that the evidence on whether the veteran's 
actions were fraudulent or constituted bad faith or lack of 
good faith is in equipoise.  Therefore, the Board resolves 
that finding in favor of the veteran and finds that the 
veteran's actions in the creation of this overpayment were 
marginally above the level which would constitute 
misrepresentation of a material fact, fraud, bad faith, and 
lack of good faith.  As a result, the Board will evaluate the 
veteran's request for waiver of recovery of the overpayment 
debt pursuant to the principles of equity and good 
conscience.

The Board finds that the veteran is solely at fault in the 
creation of this debt.  He made bookstore purchases which 
were not approved, with the knowledge that VA would not 
approve payment for those items.  He knew that he was 
receiving benefits to which he was not entitled. Therefore, 
the Board finds that the appellant's actions are the sole 
factor in the creation of this debt and that VA bears no 
fault.

The Board must now consider whether collection of this debt 
would deprive the veteran or his family of any basic 
necessities.  The veteran is married and has four dependent 
children.  The most current financial status report is from 
1997 and that shows the veteran's monthly income to be only 
$527.02, consisting of Chapter 31 benefits in the amount of 
$433.02 and compensation payments for his service-connected 
finger disability in the amount of $94.00.  The veteran did 
not list any income earned by his spouse.  There is reference 
elsewhere in the claims folder that the veteran is in receipt 
of disability benefits from the Social Security Information.  
The amount of the veteran's income from the Social Security 
Administration is not listed on his financial status report.  
Additionally, the veteran did not complete any of the form 
pertaining to his monthly expenses.  Against this background, 
the Board finds it necessary to remand to obtain a current 
and completed Financial Status Report from the veteran.  In 
addition, the RO should obtain verification of all payments 
of social security disability benefits from the date of the 
award up to the present time.

Based on the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain a current 
completed financial status report from 
the veteran and associate such report 
with the claims folder.

2.  The RO should also obtain 
verification of all payments of social 
security disability benefits from the 
date of the award up to the present time.  
That information should be associated 
with the claims folder.

3.  Thereafter, the RO should refer this 
matter to the Committee in order to re-
adjudicate the veteran's claim for 
entitlement to a waiver of recovery of an 
overpayment in the amount of $1,187.44, 
based on unauthorized bookstore charges 
in conjunction with pursuing vocational 
rehabilitation under the provisions of 
Chapter 31.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
that contains a summary of the relevant 
evidence and a citation and discussion of 
all of the applicable laws and 
regulations.  The veteran should also be 
afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.

No action is required of the veteran until further notice, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


